IN THE SUPREME COURT OF PENNSYLVANIA
                          EASTERN DISTRICT


EVELYN LEWIS, LASHONA LEWIS, A     : No. 11 EAL 2015
MINOR BY HER PARENT AND            :
NATURAL GUARDIAN, EVELYN LEWIS     :
AND EVELYN LEWIS IN HER OWN        : Petition for Allowance of Appeal from the
RIGHT, BRIDGET MCGINCHEY, A        : Order of the Superior Court
MINOR BY HER LEGAL GUARDIAN,       :
EVELYN LEWIS AND EVELYN LEWIS      :
IN HER OWN RIGHT, BRYANNA          :
MCGINCHEY, A MINOR BY HER          :
LEGAL GUARDIAN, EVELYN LEWIS       :
AND EVELYN LEWIS IN HER OWN        :
RIGHT, MICHAEL LEWIS, A MINOR BY   :
HIS LEGAL GUARDIAN, AARON          :
LEWIS AND AARON LEWIS IN HIS       :
OWN RIGHT AND LAVINIA LEWIS        :
                                   :
                                   :
          v.                       :
                                   :
                                   :
TOYOTA MOTOR CORP., TOYOTA         :
MOTOR ENGINEERING &                :
MANUFACTURING NORTH AMERICA,       :
INC., TOYOTA MOTOR SALES USA,      :
INC., TOYOTA MOTOR NORTH           :
AMERICA, INC., TOYOTA INDUSTRIES   :
NORTH AMERICA, INC., PHILLY CAR    :
SHARE, INC., MCMAHON LEASING,      :
INC., CENTRAL CITY TOYOTA,         :
TOYOTA ARDMORE AND M & B PAUL,     :
INC., AND NOREEN LEWIS             :
                                   :
                                   :
PETITION OF: M & B PAUL, INC.,     :
D/B/A ARDMORE TOYOTA AND           :
CENTRAL CITY TOYOTA (IDENTIFIED    :
IN THE CAPTION AS CENTRAL CITY     :
TOYOTA, TOYOTA ARDMORE AND M       :
& B PAUL, INC.)                    :


                              ORDER
PER CURIAM

     AND NOW, this 17th day of June, 2015, the Petition for Allowance of Appeal is

DENIED.




                               [11 EAL 2015] - 2